Case 2:19-cv-00266-JRG Document 199 Filed 03/22/21 Page 1 of 2 PageID #: 8468




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


INTERTRUST TECHNOLOGIES                            §
CORPORATION,                                       §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §     CIVIL ACTION NO. 2:19-CV-00266-JRG
                                                   §
CINEMARK HOLDINGS, INC.,                           §
                                                   §
                Defendant.                         §

                                             ORDER

       Before the Court is the Unopposed Motion for Clarification of the Order and Related Letter

Rogatory to Examine Persons and Produce Documents of GDC Technology Limited to Address

Questions Raised by the High Court of Hong Kong SAR (Dkt. No. 197) filed by the Plaintiff

Intertrust Technologies Corporation (the “Motion”). In the Motion, Plaintiff requests that the

Court provide three clarifications, as requested by the High Court of Hong Kong SAR, to this

Court’s Order granting Intertrust’s Unopposed Motion for the Issuance of Letters of Rogatory to

Examine Persons and Produce Documents of GDC Technology Limited (Hong Kong SAR) (Dkt.

No. 69) (the “Letter Rogatory Order”) and the related Letter Rogatory issued by this Court on

April 7, 2020 (Dkt. No. 64-1) (the “Letter Rogatory”). First, Plaintiff requests that the identity of

the person to give evidence on behalf of GDC Technology Limited (Hong Kong SAR) (“GDC

HK”) on the topics listed on Schedule A of the Letter Rogatory be narrowed from “Mr. [Chong]

Man Nang . . . or any other representative(s) of GDC HK to appear for a deposition” to identify

only Mr. Chong Man Nang as the person to provide such evidence. Second, the Plaintiff requests

that the custodian of the records requested in the topics addressing “the authenticity of documents

and business records produced by You in response to the Letter Rogatory” and “[d]ocuments
Case 2:19-cv-00266-JRG Document 199 Filed 03/22/21 Page 2 of 2 PageID #: 8469




produced by You in response to the Letter Rogatory” be changed from the term “You” to GDC

HK. Finally, the Plaintiff requests that the Court clarify that Mr. Chong Man Nang, as the

authorized representative and a director of GDC HK in Hong Kong, is an appropriate person to fill

in the Declaration of Custodian of Records for GDC HK (Dkt. No. 64-1 p. 42) on behalf of GDC

HK.

       Having considered the Motion, and noting that it is unopposed, the Court finds that it

should be and hereby is GRANTED. Accordingly, it is ORDERED that the Letter Rogatory

Order and Letter Rogatory are CLARIFIED in the following ways:

       (1) The person to answer under oath the questions in Schedule A of the Letter Rogatory

           is Mr. Chong Man Nang and only Mr. Chong Man Nang;

       (2) The term “You” in the deposition topics addressing “the authenticity of documents
.
           and business records produced by You in response to the Letter Rogatory”

           and the term "You" in “[d]ocuments produced by You in response to the Letter

           Rogatory” is clarified to mean only GDC Technology Limited (Hong Kong SAR); and

       (3) Mr. Chong Man Nang is confirmed to be an appropriate person to fill in the

           Declaration of Custodian of Records for GDC HK (Dkt. No. 64-1 p. 42) on behalf of

           GDC HK.

    So ORDERED and SIGNED this 22nd day of March, 2021.




                                                    ____________________________________
                                                    RODNEY GILSTRAP
                                                    UNITED STATES DISTRICT JUDGE




                                               2
